Citation Nr: 0946662	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  07-09 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for 
rhinitis.  

2.  Entitlement to a separate compensable rating for 
headaches.  

3.  Entitlement to service connection for right shoulder 
disorder, claimed as a right rotator cuff tear.  

4.  Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from September 1993 to 
March 1994.  The Veteran reportedly was deployed to active 
duty in July 2004, May 2005 and February 2008.  Those periods 
of active duty have not been verified.  

This appeal arises from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

This issues which were certified for appellate review 
included entitlement to service connection for headaches.  
However, the Veteran has already been granted service 
connection for headaches, and it has been rated in 
conjunction with his service-connected sinusitis.  Therefore, 
the Board finds that the issue on appeal is more properly 
characterized as being entitlement to a separate compensable 
rating for headaches.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service medical records document the Veteran complained of 
low back pain in service.  In addition, the Veteran submitted 
a statement from a fellow soldier who observed his back 
symptoms and reported he noticed the Veteran had decreased 
range of motion in his back when his back pain flared up.  
The Veteran has reported having recurrent pain in his right 
shoulder and headaches in service.  A layperson is competent 
to describe symptoms of pain which he experienced in service.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board observes that the Veteran reported pain in his 
right shoulder which was recurrent but not constant.  He 
reported being told he had a torn rotator cuff.  While X-rays 
and range of motion studies failed to reveal any disorder, no 
testing which might reveal a torn rotator cuff was conducted.  

An October 2009 Memorandum reveals the Veteran failed to 
appear for scheduled VA examinations as he was being 
deployed.  At this time the claims folder contains only a VA 
general examination report of May 2006 and a VA examination 
of the sinuses conducted in June 2005.  The Board finds that 
the claims must be remanded to provide the Veteran with VA 
examinations to obtain a medical opinion as to whether the 
currently diagnosed lumbar strain and any right shoulder 
disorder are related to service, and to obtain an assessment 
of the current severity of his headaches.   

The issue of the evaluation of rhinitis before the Board is 
for an initial rating.  In Fenderson v. West, 12 Vet. 
App. 119 (1999), it was held that at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  There has been no examination to 
determine the severity of his service-connected rhinitis 
since June 2005, a period of more than four years.  In 
essence there are no current records reflecting the severity 
of his service-connected rhinitis.  To ensure the Veteran is 
afforded adequate VA medical examination as originally 
ordered by the RO, the claims must be remanded.  The RO 
should ask the Veteran to inform the RO when he returns from 
his deployment and is available for VA examination.  

Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran identify all 
health care providers who have treated 
him for rhinitis, low back pain, right 
shoulder pain and/or headaches.  With any 
necessary authorization from the Veteran, 
VA should attempt to obtain copies of 
pertinent treatment records identified by 
the Veteran.  

2.  Verify the Veteran's periods of 
active duty, active duty for training and 
inactive duty for training.  The RO 
should also request service treatment 
records from any additional periods of 
service which are verified.  

3.  Send a letter to the Veteran 
requesting he inform the VA upon his 
return from deployment, the date on which 
he will be available for VA examinations.

4.  Thereafter, the Veteran should be 
afforded a VA orthopedic examination.  
The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner is 
asked to conduct any necessary testing to 
determine if the Veteran has a right 
rotator cuff tear.  The examiner is asked 
to diagnose any current disorders of the 
low back and right shoulder.  For each 
disorder diagnosed he/she is asked to 
answer the following question:  Is it at 
least as likely as not (50 percent 
probability) that the current low back or 
right shoulder disorder is related to 
service?  

5.  The Veteran should be afforded a VA 
ear, nose and throat examination.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examiner is asked to 
specifically comment on whether the 
Veteran has polyps and if there is at 
least 50 percent obstruction of both 
nasal passages.  The examiner is also 
asked to elicit the Veteran's history of 
headaches.  The examiner should also 
describe the severity and frequency of 
any headaches.  

6.  If the benefits sought on appeal 
remain denied  the Veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and be given opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


